Exhibit 10.1

[Nektar Letterhead]

July 28, 2008

 

 

Randall W. Moreadith, M.D.

[Address]

[Address]

Dear Randall,

I am pleased and excited to offer you the position of Senior Vice President,
Drug Development and Chief Development Officer at Nektar, reporting to Howard
Robin, President & CEO. Your base compensation will be $425,000 on an annual
basis. You are also eligible to participate in the Nektar Discretionary
Performance-Based Incentive Compensation Policy ("Bonus Program"). Your annual
target incentive bonus under the Bonus Program will be 60% of your base
compensation under the terms and conditions of Nektar Therapeutics Incentive
Compensation policy. You will receive a non pro-rated bonus for your partial
period of service in 2008. The standard bonus program will apply thereafter.

If you accept this offer and commence employment by August 11, 2008, the Company
will pay you a sign-on bonus of $35,000, paid to you in your first paycheck
following your start date. We will pay the ordinary income and taxes due on the
sign-on bonus. We will pay these tax amounts directly to the appropriate taxing
authorities as and when these amounts become due, but in no event later than
April 15th of the year following the year in which the sign-on bonus was paid.
If, before the first anniversary of your start date, your employment is
terminated by Nektar for "cause" or if you resign, then you agree to reimburse
Nektar for the full amount of this sign-on bonus within 30 days.

You are also eligible to participate in Nektar's equity incentive plan. Subject
to the approval of the Compensation Committee, you will be granted an option to
purchase 500,000 shares in accordance with this plan. The option price will be
the closing price of Nektar's stock on the later to occur of (i) your start date
or (ii) the date of approval by the Compensation Committee. You will also be
eligible to participate in Nektar's standard employee benefits programs
including Medical, Dental and Vision Insurance, Term Life Insurance, 401(k),
ESPP, Flexible Health Spending Account, Short & Long Term Disability, Change of
Control Severance Benefit Plan and the terms specified in those plans.

Nektar will also reimburse you for reasonable expenses incurred in connection
with the following (collectively, the "Relocation Expenses"):

" Shipment of your household goods from [current home location] to the San
Francisco Bay Area.

" Subject to your continued employment through the first anniversary of your
start date, we will pay you $5,000 per month (subject to applicable tax
withholdings) for the first 12 months of your employment to cover the cost of
housing in the San Francisco Bay Area. This will be paid to you per pay period
(15th and 30th of the month) on a prorata basis. (The cost of this housing is
taxable to you and will be included in your total W-2 income).

" Travel expenses for you to the San Francisco Bay Area.

" Use of a rental car for up to 14 days or until your car arrives.



You will also receive a relocation allowance of $10,000 ("Relocation
Allowance"), which will be paid to you in your first paycheck. This amount will
be subject to standard payroll withholding and deductions. If, before the first
anniversary of your employment start date, your employment is terminated by
Nektar for "cause" or if you resign, you agree to reimburse Nektar for the full
amount of the Relocation Expenses and Relocation Allowance within 30 days. The
form of Repayment Agreement is attached hereto as Exhibit A.

Nektar will also provide you with the following relocation assistance benefits
if you purchase a home in the San Francisco Bay Area before the first
anniversary of your start date (collectively, the "Housing Transaction Costs"):

" Provide normal and customary closing costs on the sale of your home. Those
items considered not deductible for income tax purposes will be 'grossed up' and
added to those costs considered deductible (this portion is subject to standard
payroll withholding and deductions). In no event will we reimburse you for more
than 6% of the sale price.

" Provide normal and customary single-family home purchase closing costs and
loan discount points (not to exceed 1%). Those items considered not deductible
for income tax purposes will be 'grossed up' and added to those costs considered
deductible (this portion is subject to standard payroll withholding and
deductions). In no event will we reimburse you for more than 3% of the purchase
price.

If, before your first anniversary of your employment start date, your employment
is terminated by Nektar for "cause" or if you resign, you agree to reimburse
Nektar for the full amount of the Housing Transaction Costs within 30 days. The
form of Repayment Agreement is attached hereto as Exhibit A.

Any reimbursements pursuant to the foregoing provisions of this offer letter
shall be made in accordance with the Company's reimbursement policies, practices
and procedures in effect from time to time and shall be paid as soon as
reasonably practicable and in all events not later than the end of the calendar
year following the year in which the related expense was incurred. Your rights
to reimbursement hereunder are not subject to liquidation or exchange for
another benefit and the amount of expenses eligible for reimbursement in one
calendar year shall not affect the amount of expenses eligible for reimbursement
in any other year. Any tax gross-up payments made pursuant to the foregoing
provisions of this offer letter shall be made as soon as practicable and in all
events not later than the end of the calendar year following the year in which
you remit the related taxes.

This offer letter agreement setting forth certain severance benefits to be
afforded to you under certain circumstances (the "Letter Agreement").
Capitalized terms used herein and not defined shall have the meanings ascribed
to them in the Company's Amended and Restated Change of Control Severance
Benefit Plan, as it may be further amended from time to time (the "COC Plan").

In the event your employment is terminated for reasons not related to a Change
of Control (a) by the Company without Cause, or (b) by you for a Good Reason
Resignation, then the Company will enter into a severance arrangement with you
which will include the following: (i) a fully effective waiver and release in
such form as the Company may require, (ii) a cash severance payment equal to
your total annual cash compensation target (defined as your then current monthly
base salary annualized for 12 months, plus your then current annual performance
bonus target, multiplied by the expected pay-out percentage used by the Company
for its GAAP financial statements in the previous calendar quarter, but in any
case not to exceed 100% of such target), payable in accordance with the
severance payment schedule described in the COC Plan, (iii) the exercise period
for the vested and unexercised portion of your stock options shall be twelve
(12) months following the termination date, unless earlier terminated as
provided by the Company's 2000 Equity Incentive Plan, as amended, or the
agreement granting such options, and (iv) the Company shall pay all applicable
COBRA payments for you and your family until the earlier of the first
anniversary of the termination date and the date on which you become eligible
for comparable benefits with another employer. The Company will use commercially
reasonable efforts to make adjustments to the terms of this Letter Agreement, as
necessary and to the extent practicable, so that the terms will not be deemed
deferred compensation taxable under Section 409A of the Internal Revenue Code of
1086, as amended.

The terms, compensation and benefits set forth in this Letter Agreement shall be
governed by California law without reference to principles of conflicts of laws,
may not be reduced without your prior written consent and shall be binding upon
and inure to the benefit of (a) your heirs, executors, and legal representatives
upon your death and (b) any person or entity which at any time, whether by
purchase, merger, or otherwise, directly or indirectly acquires all or a
majority of the assets, business, capital stock, or voting stock of Nektar. Any
such person or entity shall be deemed substituted for Nektar under this Letter
Agreement for all purposes.

YOUR EMPLOYMENT IS BY CONTINUED MUTUAL AGREEMENT AND MAY BE TERMINATED AT WILL
WITH OR WITHOUT CAUSE BY EITHER YOU OR NEKTAR AT ANY TIME WITH OR WITHOUT
ADVANCED NOTICE.

In compliance with the terms of the Federal Immigration Reform and Control Act,
you will be required to provide us with proof of authorization to work and proof
of identity.

This offer is valid through August 1, 2008 and is contingent upon verification
of information that you have provided Nektar regarding your qualification for
employment as well as approval by our Compensation Committee.

Randall, we are delighted to offer you an opportunity to be part of Nektar. As a
key member of the Nektar executive team, we expect you will play an important
role in building our company. In a rapidly growing company like Nektar, quality
and committed people like you are the major ingredients of success

Sincerely,

/s/ Dorian Rinella

Dorian Rinella

SVP, Human Resources

 

OFFER ACCEPTED:

 

 

/s/ Randall Moreadith _________________ _/s/ 7/29/2008__________________

Randall Moreadith Date



Start Date: August 11, 2008